Exhibit 10.7

FIRST AMENDMENT TO SECOND AMENDMENT AND FIRST RESTATEMENT

OF THE UNITED BANKSHARES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDMENT AND FIRST RESTATEMENT OF THE UNITED
BANKSHARES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”)
is made and entered into this             day of February, 2012, effective
February 28, 2011, by and between UNITED BANKSHARES, INC., a West Virginia bank
holding company (the “Company”) and                     (the “Executive”);

WHEREAS, the Company and Executive entered into the United Bankshares, Inc.
Supplemental Executive Retirement Agreement as of October 1, 2003 (the
“Agreement”); and

WHEREAS, effective November 1, 2007, the Company approved a First Amendment to
the Agreement; and,

WHEREAS, effective November 26, 2008, the Company and the Executive entered into
a Second Amendment and First Restatement of the Agreement; and

WHEREAS, pursuant to Article 7 of said Second Amendment and First Restatement of
the Agreement, the Agreement may be amended by a written instrument executed by
Company and Executive; and

WHEREAS, Company and Executive wish to further amend the Agreement as set forth
herein;

NOW THEREFORE WITNESSETH:

1. Subsection 2.1.1 of Section 2.1 of Article 2 shall be and it hereby is
revoked and in its place and stead is hereby substituted the following
Subsection 2.1.1 of Section 2.1 of Article 2 to read in full as follows:

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is 70 percent
of the Executive’s Final Pay, reduced by:

 

  (a) Fifty percent (50%) of the primary Social Security benefit payable (before
earnings reduction) to the Executive or which would be payable if applied for by
the Executive upon his Normal Retirement Age;

 

  (b) the annual amount of benefits payable to the Executive upon his Normal
Retirement Age (whether or not actually paid) from the Company’s qualified
pension plan (the “Pension Plan”) on a single life annuity basis; and

 

  (c)

the annual amount of benefits payable to the Executive upon his Normal
Retirement Age, on a single life annuity basis, attributable to the portion of
the Executive’s account balances arising from employer contributions (but
excluding the portion of such balances arising from employee salary reduction
contributions) from the Bank’s Section 401(k) plan. The equivalent single life
annuity basis of the appropriate account balance shall be determined using the
Executive’s age at the date of

 

1



--------------------------------------------------------------------------------

  determination and the mortality and interest rate assumptions defined in
Actuarial Equivalence.

2. Subsection 2.2.1 of Section 2.2 of Article 2 shall be and it hereby is
revoked and in its place and stead is hereby substituted the following
Subsection 2.1.1 of Section 2.1 of Article 2 to read in full as follows:

2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is 60 percent
of the Executive’s Final Pay, reduced by:

 

  (a) Fifty percent (50%) of the primary Social Security benefit payable (before
earnings reduction) to the Executive or which would be payable if applied for by
the Executive upon his Normal Retirement Age;

 

  (b) the annual amount of benefits payable to the Executive upon his Normal
Retirement Age (whether or not actually paid) from the Company’s qualified
pension plan (the “Pension Plan”) on a single life annuity basis; and

 

  (c) the annual amount of benefits payable to the Executive upon his Normal
Retirement Age, on a single life annuity basis, attributable to the portion of
the Executive’s account balances arising from employer contributions (but
excluding the portion of such balances arising from employee salary reduction
contributions) from the Bank’s Section 401(k) plan. The equivalent single life
annuity basis of the appropriate account balance shall be determined using the
Executive’s age at the date of determination deferred to the Normal Retirement
Age and the mortality and interest rate assumptions defined in Actuarial
Equivalence.

3. The right to further amendment is retained by the Company and the Executive.

This Amendment may be executed in one or more counterparts, which taken together
shall constitute an original.

IN WITNESS WHEREOF, this First Amendment to Second Amendment and First
Restatement of the United Bankshares, Inc. Supplemental Executive Retirement
Agreement has been duly signed by an authorized officer of Company and
individually by Executive, respectively, all as of date first above written,
effective February 28, 2011.

 

UNITED BANKSHARES, INC.: By:   /s/ Richard M. Adams Its:   CEO and Chairman

[SEAL]

EXECUTIVE:   

 

2